          Case 1:18-cv-00913-PB Document 93 Filed 01/28/20 Page 1 of 6




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE

____________________________________
                                    )
SCOTT BAKER,                        )
                                    )
      Plaintiff                     )
                                    )
v.                                  )                       Civil Case No. 1:18-cv-00913-PB
                                    )
PAUL MONTRONE, PAUL MEISTER,        )
PERSPECTA TRUST LLC,                )
BAYBERRY FINANCIAL SERVICES         )
CORP., LIBERTY LANE SERVICE         )
COMPANY LLC,                        )
PERSPECTA HOLDINGS LLC,             )
PERSPECTA ENTITIES, LLC and         )
PERSPECTA INVESTMENTS, LLC,         )
                                    )
      Defendants                    )
____________________________________)


DEFENDANTS’ MOTION TO STAY ACTION AS TO ALL CLAIMS EXCEPT THOSE
CLAIMS OF FRAUDULENT INDUCEMENT, BREACH OF FIDUCIARY DUTY AND
  UNJUST ENRICHMENT AGAINST DEFENDANTS PAUL MONTRONE, PAUL
             MEISTER, AND PERSPECTA HOLDINGS LLC

       Defendants Paul Montrone (“Montrone”), Paul Meister (“Meister”), Perspecta Trust LLC

(“Perspecta Trust”), Bayberry Financial Services Corp. (“Bayberry”), Liberty Lane Service

Company LLC (“Liberty Lane”) (collectively “Perspecta”), Perspecta Holdings LLC (“Perspecta

Holdings”), Perspecta Entities, LLC (“Perspecta Entities”) and Perspecta Investments, LLC

(“Perspecta Investments”), by their attorneys, Jackson Lewis P.C., move, pursuant to Section 3

of the Federal Arbitration Act (“FAA”), to stay the above-captioned action as to all claims except

those claims of breach of fraudulent inducement, fiduciary duty and unjust enrichment against

defendants Montrone, Meister, and Perspecta Holdings set forth in Counts VI, VII and VIII that
             Case 1:18-cv-00913-PB Document 93 Filed 01/28/20 Page 2 of 6




have been referred to arbitration pursuant to this Court’s Memorandum and Order of January 20,

2020. In support of this Motion, defendants state as follows:

       (1)      On or about October 6, 2018, plaintiff Scott Baker (“Baker”) filed his Complaint

against defendants Montrone, Meister and Perspecta, alleging discrimination and retaliation on

the basis of disability in violation of the Americans with Disabilities Act, as amended (“the

ADA”) and RSA 354-A, seeking reinstatement of Baker as President of Perspecta Trust and

monetary damages.

       (2)      On or about April 24, 2019, Baker moved, over defendants’ objection, to amend

his Complaint to add equitable claims of fraudulent inducement and breach of fiduciary duty

against Montrone and Meister and equitable claims of fraudulent inducement, unjust enrichment

and breach of contract against three new defendants, Perspecta Holdings LLC, Perspecta

Investments LLC, and Perspecta Entities, LLC, as well as to add a claim of retaliation under the

ADA and RSA 354-A against Montrone, Meister and Perspecta based on the forfeiture of his

interests in Perspecta Entities, LLC and Perspecta Investments, LLC. Baker’s Amended

Complaint was filed on or about June 17, 2019.

       (3)      On July 8, 2019, defendants filed their Motion to Compel Arbitration, or, in the

Alternative, to Dismiss the Amended Complaint. After a hearing on September 19, 2019, the

Court ordered defendants to file a renewed motion to compel arbitration; denied defendants’

motion to dismiss for failure to state a claim until an unspecified later date; and indicated that the

court would set a new date for defendants to answer the amended complaint, if necessary, after

its ruling on the renewed motion to compel arbitration. See Transcript of Motion Hearing

(September 19, 2019) (“Tr.”) at pp. 92-96. The Court also granted defendants’ motion to stay

discovery with respect to the equity claims, and ordered the parties to complete discovery on the




                                                  2
             Case 1:18-cv-00913-PB Document 93 Filed 01/28/20 Page 3 of 6




discrimination claims by the October 1, 2019 deadline, without prejudice to plaintiff’s right to

lift the stay of discovery and extend the discovery deadline. See Tr. at pp. 92-96.

       (4)      While the defendants’ Renewed Motion to Compel was pending, the parties

completed discovery on the ADA claims and defendants Montrone, Meister and Perspecta

moved for summary judgment on Baker’s claims for disability discrimination and retaliation

under the ADA and RSA 354-7, as set forth in Counts I through IV of Baker’s original

Complaint and on the claim of retaliation set forth in Count II of Baker’s Amended Complaint.

       (5)      On January 10, 2020, this Court issued its Memorandum and Order, in which it

ruled that Baker’s claims of fraudulent inducement, breach of fiduciary duty and unjust

enrichment against Montrone, Meister and Perspecta Holdings arising out of the redemption of

Baker’s interest in Perspecta Holdings set forth in Counts VI, VII and VIII of the Amended

Complaint must be arbitrated, and that Baker’s claims of breach of fiduciary duty against

Montrone and Meister and unjust enrichment and breach of contract against Perspecta

Investments, LLC and Perspecta Entities, LLC arising out of the forfeiture of Baker’s interests in

Perspecta Investments, LLC and Perspecta Entities, LLC set forth in Counts VII, VIII and IX of

the Amended Complaint would be decided by the Court.

       (6)      Defendants’ Motion for Summary Judgment is scheduled for hearing on January

29, 2020 and the trial on Baker’s claims of disability discrimination and retaliation is currently

scheduled for the two-week period beginning March 3, 2020 with a final pretrial conference on

February 20, 2020. The parties’ pretrial statements are due to be filed on February 3, 2020.

       (7)      At the hearing before this Court on Defendants’ Motion to Compel on September

19, 2019, Baker claimed that the redemption of his interest in Perspecta Holdings was part of his

claim of disparate treatment under the ADA and RSA 354-A, and he claimed that he was




                                                 3
               Case 1:18-cv-00913-PB Document 93 Filed 01/28/20 Page 4 of 6




entitled to “damages and remedies flowing from the discriminatory act and adverse employment

action” in the form of “back pay.” See Tr. 85, 87-88; see also Baker’s Responses to

Interrogatories Nos. 10-12 (Baker claimed “lost compensation from his equity” in Perspecta

Holdings, Perspecta Investments and Perspecta Entities as “back pay” damages and “equity

compensation” as “front pay” damages in his Responses to Interrogatories propounded by

defendants Montrone, Meister and Perspecta in the ADA action).

         (8)      This Court expressed some doubt as to whether Baker’s claim for lost “equity

compensation” resulting from the redemption of his interest in Perspecta Holdings would be

relief authorized under the ADA/RSA 354-7, and indicated that it would require further briefing

on the issue once the motion to compel was decided to determine whether the ADA claims

should go forward if the equity claims were referred to arbitration. Tr. 90-92. The Court thus

stayed discovery on the equity claims until the arbitration issue was resolved, and indicated it

would revisit the issue whether the damages flowing from the redemption of Baker’s interest in

Perspecta Holdings and/or the forfeiture of Baker’s unvested interests in Perspecta Investments

LLC and Perspecta Entities are “[a]ppropriate damages you can recover in an ADA case.” Tr.

90-91.

         (9)      The Court suggested that once the Renewed Motion to Compel was resolved,

there would be another status conference to decide whether to “[a]llow discovery on [the equity

claims] or whether I should stay the entire case or whether I should allow discovery to go

forward only on the ADA claims.” Tr. 90-94.

         (10)     To the extent that Baker’s claims of disability discrimination and/or retaliation

survive Defendants’ Motion for Summary Judgment, this Court should stay the entire case

except those claims for fraudulent inducement, breach of fiduciary duty, and unjust enrichment




                                                    4
              Case 1:18-cv-00913-PB Document 93 Filed 01/28/20 Page 5 of 6




against Montrone, Meister and Perspecta Holdings referred to arbitration in order to resolve the

issues of (1) whether Baker is entitled to recover damages allegedly resulting from the

redemption of his interest in Perspecta Holdings and/or the forfeiture of his unvested interests in

Perspecta Investments and Perspecta Entities in his discrimination case, and the status of the

temporary stay as to discovery on the Equity Claims; (2) to set a deadline for Defendants’

Answer to the Amended Complaint; and (3) to schedule the trial on the remaining equity claims.

See, e.g., Bowlby v. Carter Manufacturing Corp., 138 F. Supp. 2d 182, 188 (D. Mass. 2002)

(“Faced with both arbitrable and non-arbitrable issues, this Court will exercise its inherent

authority to stay the entire suit pending completion of the arbitration.”);1 see also, Interadd of

N.H., Inc. v. Foreign Motors Corp., Inc., 1995 U.S. Dist. LEXIS 22340 at *18-19 (D. N. H.

1995) (“Finding the issues raised by the instant litigation nearly identical to those potentially

raised through arbitration, the court, while retaining jurisdiction over the parties, herewith grants

defendants’ motion to stay these proceedings pending arbitration.”).

         (11)     A good faith effort to obtain the concurrence of plaintiff’s counsel in the relief

sought by this motion was made, and such concurrence was denied.

         (12)     No memorandum of law is filed with this Motion as the relief sought is within the

sound discretion of the Court, and the applicable law is cited in the Motion.

         WHEREFORE, the Defendants respectfully request that this Court:

         A.     Grant their Motion to Stay; and

         B.     Grant such other and further relief as this Court deems just and proper.




1
 As the Bowlby court noted, “‘Even without explicit statutory authority to do so, a court, in its sound discretion,
may stay any case pending before it as an exercise of its inherent power to control its own docket. Cannova v.
Enterprise Messaging Servs., Inc., 982 F. Supp. 54, 59 (D. Mass. 1997) (Karol, M.J.). That authority is well
established in the First Circuit.’” Id. (citations omitted).


                                                           5
          Case 1:18-cv-00913-PB Document 93 Filed 01/28/20 Page 6 of 6




                                                    Respectfully submitted,

                                                    PAUL MONTRONE, PAUL MEISTER,
                                                    PERSPECTA TRUST LLC,
                                                    BAYBERRY FINANCIAL SERVICES
                                                    CORP., LIBERTY LANE
                                                    SERVICE COMPANY LLC,
                                                    PERSPECTA HOLDINGS LLC,
                                                    PERSPECTA ENTITIES, LLC and
                                                    PERSPECTA INVESTMENTS, LLC

                                                    By their attorneys,
                                                    JACKSON LEWIS P.C.


Date: January 28, 2020                       By:    /s/ Martha Van Oot
                                                    Debra Weiss Ford (NHBA #2687)
                                                    Martha Van Oot (NHBA #963)
                                                    100 International Drive, Suite 363
                                                    Portsmouth, NH 03801
                                                    603.559.2700 | Phone
                                                    603.559.2701 | Fax
                                                    Debra.Ford@jacksonlewis.com
                                                    Martha.Vanoot@jacksonlewis.com


                                      Certificate of Service
       I hereby certify that a true copy of the foregoing document was filed through the

Court’s CM/ECF system and that copies will be sent electronically to the registered

participants identified on the Notice of Electronic Filing (NEF) System.


Dated: January 28, 2020                             /s/ Martha Van Oot
                                                    Martha Van Oot




                                                6
